Opinion by
Kephart, J.,
The defendant was charged with larceny and receiving stolen goods. The Commonwealth showed that he was a driver for Glandz, Hall & Company, dealer in rugs. On October 27th he went to the Merchants & Miners Transportation Company for rugs of this dealer. He there received and receipted for six bales. The Commonwealth also proved the receipt of five bales of rugs at Philadelphia by the Merchants & Miners Transportation Company, shipped over its lines by the Plymouth Mills Company for Landis & Company, and the subsequent receipt of four bales by that company. The bales were all duly numbered and the missing bale contained six Crex rugs. Blankenburg, an officer of the railroad company, testified in connection with these rugs, after the bills of lading, with the description of the articles had been offered in evidence, and after the testimony of Souder as *23to the receipt of the Glandz rugs by the prosecutor, to an admission made by the defendant that he went down to the Merchants & Miners Transportation Company with another young man, and while he was getting the Glandz, Hall & Company rugs, and when the delivery clerk was not looking, this young man placed the Landis & Company bale of rugs on his wagon; he took it down to 422 South Fourth street where it was delivered. The rugs that were in the package delivered to 422 South Fourth street were the same rugs he took from that place when he arrested the defendant. Evidence of identification was given by Miller of Landis . & Company, Selby and O’Connor, all of which tended to show that the rugs found in the defendant’s possession were rugs that had been shipped to Landis & Company, which were stolen from the transportation company. This is a fair inference from their testimony. The credibility of these witnesses was for the jury. After the admission to Blankenburg, the officer, the question of identification was scarcely necessary, as the offence was shown to be complete by that testimony.
The assignments of error four, five and six are not in accordance with our rules of court. It was, however, not error to admit the papers complained of. The court did not abuse its discretion in refusing to grant a new trial and its instructions as to reasonable doubt were sufficient under our decisions.
The judgment is affirmed and the record remitted to the court below to the end that the sentence may be carried into effect.